Claims 1-84 are canceled
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/31/2021 is in compliance with the
provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the
examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 85-102 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (US 20210034762 A1) in view of Gottumukkala et al (US 20110162057 A1) and further view of Gupta (US 6516315 B1).
	Regarding claim 85, Wu teach an apparatus for data object request authorization, the apparatus comprising at least one processor and at least one memory including program code that with the at least one processor, cause the apparatus to: 
receive a validation request interaction input from a first computing device, wherein the validation request interaction input defines at least a data object identifier (see Paragraph [0035], [0067], [0118], where the data object identifier in response to data being stored in the data storage when data received from data owners or data providers (first computing device)), a first service identifier, and a second service identifier (see Paragraph [0034-0035], where identifier associated with the data provider and data owners are provided to data managers);
 retrieve an access control configuration from a second computing device (see Paragraph [0027-0029], where determine data consumers or data owners (second computing device) are authorized to secure accessing data); 
determine a data object based on the data object identifier (see Paragraph [0133] and [0141-0143], where determining data based on object identifier by request);
and determine that the first service is authorized to communicate with the second service based on at least the access control configuration (see Paragraph [0094-0096] and [0133], where determine authorization of access/transaction for exchange different type of information data to data owners/data consumers);
Wu et al do not teach determine a first service based on the first service identifier and determine a second service based on the second service identifier.
However, in analogous art, Gottumukkala et al teach same field of access control. Gottumukkala et al teach determine a first service based on the first service identifier (see Paragraph [0024], [0040] and FIG. 3, 312(x) multiple service are determine based on identifier of service whether the request access to resource is permitted) and determine a second service based on the second service identifier (see Paragraph [0024], [0040] and FIG. 3, 312(x) multiple service are determine based on identifier of service whether the request access is permitted).
It would have been obvious to one of ordinary skills in arty before the effective filling data of the
claimed invention to modify the system of Wu et al to incorporate the teaching of Gottumukkala et al
using control accessing based on identifier of services.
Motivation as recognized by one of ordinary skill in the art, to do so would access control based on different type of access to a resource through different services, such as to support different trust level for the different services (see Paragraph [0056]). 
Wu et al do not teach the data object is associated with one or more data classification labels and determine that the data object is authorized for transmission to the second service based on at least the one or more data classification labels.
However, Gupta teach same field of controlling access to information by data object based on security classification label. Gupta teach the data object is associated with one or more data classification labels (see Column 6 Line 45-65, where security classification label assigned to data objects depend one sensitivity of the information) and determine that the data object is authorized for transmission to the second service based on at least the one or more data classification labels (see Column 3 Line 21-50, where determining the data object is authorized to be accessed to user based on security classification labels).
It would have been obvious to one of ordinary skills in arty before the effective filling data of the
claimed invention to modify the system of Wu et al to incorporate the teaching of Gupta
using security classification labels to control accessing data.
Motivation as recognized by one of ordinary skill in the art, to do so would data object at a level of granularity may be marked with a security classification that determine its accessibility and sensitivity level (see Column 4 Line 44-50).

Regarding claim 86, modified Wu et al in view of Gottumukkala et al and further view of Gupta teach the apparatus for data object request authorization as claim 85, Wu et al teach wherein the at least one processor and the at least one memory including the program code with the at least one processor, further cause the apparatus to: output at least the data object identifier (see Paragraph [0146], where signed object identifier for the data) and a target recipient identifier to a permission interface (see Paragraph [0144], where determining whether a transaction appended to the exchange chain indicates that identity of the requester is authorized to access the data); 
receive a permission selection indication in response to outputting at least the data object identifier and the target recipient identifier to the permission interface (see Paragraph [0133], where sending object identifier to the data owner/data consumers and verify the identities to access the data); 
and determine to restrict accessibility to a labeled data object associated with the data object identifier by a target recipient associated with the target recipient identifier based on the permission selection indication (see Paragraph [0133], where data availability where data owner desire to exchange access to the data).

Regarding claim 87, modified Wu et al in view of Gottumukkala et al and further view of Gupta teach the apparatus for data object request authorization as claim 85, Wu et al teach wherein the at least one processor and the at least one memory including the program code with the at least one processor, further cause the apparatus to: 
determine that the first application programming interface is authorized to communicate with the second application programming interface based on at least the access control configuration (see Paragraph [0094-0096] and [0133], where determine authorization of access/transaction for exchange different type of information data to data owners/data consumers).
However, Wu et al do not teach determine a first application programming interface based on the first service identifier and determine a second application programming interface based on the second service identifier.
However, in analogous art, Gottumukkala et al teach same field of access control. Gottumukkala et al teach determine a first application programming interface based on the first service identifier (see Paragraph [0024], [0040] and FIG. 3, 312(x) multiple service are determine based on identifier of service whether the request access to resource is permitted) and determine a second application programming interface based on the second service identifier (see Paragraph [0024], [0040] and FIG. 3, 312(x) multiple service are determine based on identifier of service whether the request access to resource is permitted).
It would have been obvious to one of ordinary skills in arty before the effective filling data of the
claimed invention to modify the system of Wu et al to incorporate the teaching of Gottumukkala et al
using control accessing based on identifier of services.
Motivation as recognized by one of ordinary skill in the art, to do so would access control based on different type of access to a resource through different services, such as to support different trust level for the different services (see Paragraph [0056]). 

Regarding claim 88, modified Wu et al in view of Gottumukkala et al and further view of Gupta teach the apparatus for data object request authorization as claim 85, Wu et al teach wherein the access control configuration is generated based on one or more predefined access parameters comprising one or more of the data object identifier, an origin identifier,(see Paragraph [0035], [0067], [0118], where the data object identifier in response to data being stored in the data storage when data received from data owners or data providers (first computing device)), one or more service identifiers, or one or more application programming interfaces (see Paragraph [0034-0035], where identifier associated with the data provider and data owners are provided to data managers), and wherein the access control configuration comprises one or more rules to instruct at least a service proxy to allow or restrict access to a labeled data object based on the one or more predefined access parameters (see Paragraph [0133], where determine sending object identifier is authorized, then sending object identifier to the data owner/data consumers and verify the identities to access the data)).
Wu et al and Gottumukkala et al do not teach the data object is associated with one or more data classification labels
However, Gupta teach same field of controlling access to information by data object based on security classification label. Gupta teach the data object is associated with one or more data classification labels (see Column 6 Line 45-65, where security classification label assigned to data objects depend one sensitivity of the information)
It would have been obvious to one of ordinary skills in arty before the effective filling data of the
claimed invention to modify the system of Wu et al to incorporate the teaching of Gottumukkala et al and Gupta using security classification labels to control accessing data.
Motivation as recognized by one of ordinary skill in the art, to do so would data object at a level of granularity may be marked with a security classification that determine its accessibility and sensitivity level (see Column 4 Line 44-50).

Regarding claim 89, modified Wu et al in view of Gottumukkala et al and further view of Gupta teach the apparatus for data object request authorization as claim 85, Wu teach wherein the validation request interaction input further defines a request to transmit the data object of the data object identifier (see Paragraph [0035], [0067], [0118], where the data object identifier in response to data being stored in the data storage when data received from data owners or data providers (first computing device)) from the first service of the first service identifier to the second service of the second service identifier (see Paragraph [0133], where determine sending object identifier is authorized, then sending object identifier to the data owner/data consumers and verify the identities to access the data).

Regarding claim 90, modified Wu et al in view of Gottumukkala et al and further view of Gupta teach the apparatus for data object request authorization as claim 89, Wu teach wherein the at least one processor and the at least one memory including the program code with the at least one processor, further cause the apparatus to: approve the request to transmit the data object (see Paragraph [0133], where request to send data object identifier to the data owner/data consumers); 
and transmit the data object from the first service to the second service via a communication interface, wherein the communication interface is between a first service proxy of the first service and a second service proxy of the second service (see Paragraph [0133], where determine sending object identifier is authorized, then sending object identifier to the data owner/data consumers and verify the identities to access the data).

Regarding claim 91, Wu et al teach a non-transitory computer readable storage medium comprising instructions for data object request authorization, when executed by a processor, cause an apparatus comprising at least one processor and at least one memory to: 
receive a validation request interaction input from a first computing device, wherein the validation request interaction input defines at least a data object identifier (see Paragraph [0035], [0067], [0118], where the data object identifier in response to data being stored in the data storage when data received from data owners or data providers (first computing device)), a first service identifier, and a second service identifier (see Paragraph [0034-0035], where identifier associated with the data provider and data owners are provided to data managers);
 retrieve an access control configuration from a second computing device (see Paragraph [0027-0029], where determine data consumers or data owners (second computing device) are authorized to secure accessing data); 
determine a data object based on the data object identifier (see Paragraph [0133] and [0141-0143], where determining data based on object identifier by request);
and determine that the first service is authorized to communicate with the second service based on at least the access control configuration (see Paragraph [0094-0096] and [0133], where determine authorization of access/transaction for exchange different type of information data to data owners/data consumers);
Wu et al do not teach determine a first service based on the first service identifier and determine a second service based on the second service identifier.
However, in analogous art, Gottumukkala et al teach same field of access control. Gottumukkala et al teach determine a first service based on the first service identifier (see Paragraph [0024], [0040] and FIG. 3, 312(x) multiple service are determine based on identifier of service whether the request access to resource is permitted) and determine a second service based on the second service identifier (see Paragraph [0024], [0040] and FIG. 3, 312(x) multiple service are determine based on identifier of service whether the request access is permitted).
It would have been obvious to one of ordinary skills in arty before the effective filling data of the
claimed invention to modify the system of Wu et al to incorporate the teaching of Gottumukkala et al
using control accessing based on identifier of services.
Motivation as recognized by one of ordinary skill in the art, to do so would access control based on different type of access to a resource through different services, such as to support different trust level for the different services (see Paragraph [0056]). 
Wu et al do not teach the data object is associated with one or more data classification labels and determine that the data object is authorized for transmission to the second service based on at least the one or more data classification labels.
However, Gupta teach same field of controlling access to information by data object based on security classification label. Gupta teach the data object is associated with one or more data classification labels (see Column 6 Line 45-65, where security classification label assigned to data objects depend one sensitivity of the information) and determine that the data object is authorized for transmission to the second service based on at least the one or more data classification labels (see Column 3 Line 21-50, where determining the data object is authorized to be accessed to user based on security classification labels).
It would have been obvious to one of ordinary skills in arty before the effective filling data of the
claimed invention to modify the system of Wu et al to incorporate the teaching of Gupta
using security classification labels to control accessing data.
Motivation as recognized by one of ordinary skill in the art, to do so would data object at a level of granularity may be marked with a security classification that determine its accessibility and sensitivity level (see Column 4 Line 44-50).

	Regarding claim 92, modified Wu et al in view of Gottumukkala et al and further view of Gupta teach the non-transitory computer readable storage medium for data object request authorization as claim 91, Wu teach wherein when executed by the processor, further causes the apparatus comprising the at least one processor and the at least one memory to:
output at least the data object identifier (see Paragraph [0146], where signed object identifier for the data) and a target recipient identifier to a permission interface (see Paragraph [0144], where determining whether a transaction appended to the exchange chain indicates that identity of the requester is authorized to access the data); 
receive a permission selection indication in response to outputting at least the data object identifier and the target recipient identifier to the permission interface (see Paragraph [0133], where sending object identifier to the data owner/data consumers and verify the identities to access the data); 
and determine to restrict accessibility to a labeled data object associated with the data object identifier by a target recipient associated with the target recipient identifier based on the permission selection indication (see Paragraph [0133], where data availability where data owner desire to exchange access to the data).

	Regarding claim 93, modified Wu et al in view of Gottumukkala et al and further view of Gupta teach the non-transitory computer readable storage medium for data object request authorization as claim 91, Wu et al teach herein when executed by the processor, further causes the apparatus comprising the at least one processor and the at least one memory to:
determine that the first application programming interface is authorized to communicate with the second application programming interface based on at least the access control configuration (see Paragraph [0094-0096] and [0133], where determine authorization of access/transaction for exchange different type of information data to data owners/data consumers).
However, Wu et al do not teach determine a first application programming interface based on the first service identifier and determine a second application programming interface based on the second service identifier.
However, in analogous art, Gottumukkala et al teach same field of access control. Gottumukkala et al teach determine a first application programming interface based on the first service identifier (see Paragraph [0024], [0040] and FIG. 3, 312(x) multiple service are determine based on identifier of service whether the request access to resource is permitted) and determine a second application programming interface based on the second service identifier (see Paragraph [0024], [0040] and FIG. 3, 312(x) multiple service are determine based on identifier of service whether the request access to resource is permitted).
It would have been obvious to one of ordinary skills in arty before the effective filling data of the
claimed invention to modify the system of Wu et al to incorporate the teaching of Gottumukkala et al
using control accessing based on identifier of services.
Motivation as recognized by one of ordinary skill in the art, to do so would access control based on different type of access to a resource through different services, such as to support different trust level for the different services (see Paragraph [0056]). 

Regarding claim 94, modified Wu et al in view of Gottumukkala et al and further view of Gupta teach the non-transitory computer readable storage medium for data object request authorization as claim 91, Wu et al teach wherein the access control configuration is generated based on one or more predefined access parameters comprising one or more of the data object identifier, an origin identifier (see Paragraph [0035], [0067], [0118], where the data object identifier in response to data being stored in the data storage when data received from data owners or data providers (first computing device)), one or more service identifiers, or one or more application programming interfaces (see Paragraph [0034-0035], where identifier associated with the data provider and data owners are provided to data managers), and wherein the access control configuration comprises one or more rules to instruct at least a service proxy to allow or restrict access to a labeled data object based on the one or more predefined access parameters (see Paragraph [0133], where determine sending object identifier is authorized, then sending object identifier to the data owner/data consumers and verify the identities to access the data)).
Wu et al and Gottumukkala et al do not teach the data object is associated with one or more data classification labels
However, Gupta teach same field of controlling access to information by data object based on security classification label. Gupta teach the data object is associated with one or more data classification labels (see Column 6 Line 45-65, where security classification label assigned to data objects depend one sensitivity of the information)
It would have been obvious to one of ordinary skills in arty before the effective filling data of the
claimed invention to modify the system of Wu et al to incorporate the teaching of Gottumukkala et al and Gupta using security classification labels to control accessing data.
Motivation as recognized by one of ordinary skill in the art, to do so would data object at a level of granularity may be marked with a security classification that determine its accessibility and sensitivity level (see Column 4 Line 44-50).

Regarding claim 95, modified Wu et al in view of Gottumukkala et al and further view of Gupta teach the non-transitory computer readable storage medium for data object request authorization as claim 91, Wu teach wherein the validation request interaction input further defines a request to transmit the data object of the data object identifier (see Paragraph [0035], [0067], [0118], where the data object identifier in response to data being stored in the data storage when data received from data owners or data providers (first computing device)) from the first service of the first service identifier to the second service of the second service identifier (see Paragraph [0133], where determine sending object identifier is authorized, then sending object identifier to the data owner/data consumers and verify the identities to access the data).

Regarding claim 96, modified Wu et al in view of Gottumukkala et al and further view of Gupta teach the non-transitory computer readable storage medium for data object request authorization as claim 96, Wu et al teach herein when executed by the processor, further causes the apparatus comprising the at least one processor and the at least one memory to:
approve the request to transmit the data object (see Paragraph [0133], where request to send data object identifier to the data owner/data consumers); 
and transmit the data object from the first service to the second service via a communication interface, wherein the communication interface is between a first service proxy of the first service and a second service proxy of the second service (see Paragraph [0133], where determine sending object identifier is authorized, then sending object identifier to the data owner/data consumers and verify the identities to access the data).

Regarding clam 97, Wu et al teach a computer implemented method for data object request authorization, when executed by a processor, comprising:
receive a validation request interaction input from a first computing device, wherein the validation request interaction input defines at least a data object identifier (see Paragraph [0035], [0067], [0118], where the data object identifier in response to data being stored in the data storage when data received from data owners or data providers (first computing device)), a first service identifier, and a second service identifier (see Paragraph [0034-0035], where identifier associated with the data provider and data owners are provided to data managers);
 retrieve an access control configuration from a second computing device (see Paragraph [0027-0029], where determine data consumers or data owners (second computing device) are authorized to secure accessing data); 
determine a data object based on the data object identifier (see Paragraph [0133] and [0141-0143], where determining data based on object identifier by request);
and determine that the first service is authorized to communicate with the second service based on at least the access control configuration (see Paragraph [0094-0096] and [0133], where determine authorization of access/transaction for exchange different type of information data to data owners/data consumers);
Wu et al do not teach determine a first service based on the first service identifier and determine a second service based on the second service identifier.
However, in analogous art, Gottumukkala et al teach same field of access control. Gottumukkala et al teach determine a first service based on the first service identifier (see Paragraph [0024], [0040] and FIG. 3, 312(x) multiple service are determine based on identifier of service whether the request access to resource is permitted) and determine a second service based on the second service identifier (see Paragraph [0024], [0040] and FIG. 3, 312(x) multiple service are determine based on identifier of service whether the request access is permitted).
It would have been obvious to one of ordinary skills in arty before the effective filling data of the
claimed invention to modify the system of Wu et al to incorporate the teaching of Gottumukkala et al
using control accessing based on identifier of services.
Motivation as recognized by one of ordinary skill in the art, to do so would access control based on different type of access to a resource through different services, such as to support different trust level for the different services (see Paragraph [0056]). 
Wu et al do not teach the data object is associated with one or more data classification labels and determine that the data object is authorized for transmission to the second service based on at least the one or more data classification labels.
However, Gupta teach same field of controlling access to information by data object based on security classification label. Gupta teach the data object is associated with one or more data classification labels (see Column 6 Line 45-65, where security classification label assigned to data objects depend one sensitivity of the information) and determine that the data object is authorized for transmission to the second service based on at least the one or more data classification labels (see Column 3 Line 21-50, where determining the data object is authorized to be accessed to user based on security classification labels).
It would have been obvious to one of ordinary skills in arty before the effective filling data of the
claimed invention to modify the system of Wu et al to incorporate the teaching of Gupta
using security classification labels to control accessing data.
Motivation as recognized by one of ordinary skill in the art, to do so would data object at a level of granularity may be marked with a security classification that determine its accessibility and sensitivity level (see Column 4 Line 44-50).

Regarding clam 98, modified Wu et al in view of Gottumukkala et al and further view of Gupta teach the computer implemented method for data object request authorization as claim 97, Wu et al teach output at least the data object identifier (see Paragraph [0146], where signed object identifier for the data) and a target recipient identifier to a permission interface (see Paragraph [0144], where determining whether a transaction appended to the exchange chain indicates that identity of the requester is authorized to access the data); 
receive a permission selection indication in response to outputting at least the data object identifier and the target recipient identifier to the permission interface (see Paragraph [0133], where sending object identifier to the data owner/data consumers and verify the identities to access the data); 
and determine to restrict accessibility to a labeled data object associated with the data object identifier by a target recipient associated with the target recipient identifier based on the permission selection indication (see Paragraph [0133], where data availability where data owner desire to exchange access to the data).

Regarding claim 99, modified Wu et al in view of Gottumukkala et al and further view of Gupta teach the computer implemented method for data object request authorization as claim 97, Wu et al teach determine that the first application programming interface is authorized to communicate with the second application programming interface based on at least the access control configuration (see Paragraph [0094-0096] and [0133], where determine authorization of access/transaction for exchange different type of information data to data owners/data consumers).
However, Wu et al do not teach determine a first application programming interface based on the first service identifier and determine a second application programming interface based on the second service identifier.
However, in analogous art, Gottumukkala et al teach same field of access control. Gottumukkala et al teach determine a first application programming interface based on the first service identifier (see Paragraph [0024], [0040] and FIG. 3, 312(x) multiple service are determine based on identifier of service whether the request access to resource is permitted) and determine a second application programming interface based on the second service identifier (see Paragraph [0024], [0040] and FIG. 3, 312(x) multiple service are determine based on identifier of service whether the request access to resource is permitted).
It would have been obvious to one of ordinary skills in arty before the effective filling data of the
claimed invention to modify the system of Wu et al to incorporate the teaching of Gottumukkala et al
using control accessing based on identifier of services.
Motivation as recognized by one of ordinary skill in the art, to do so would access control based on different type of access to a resource through different services, such as to support different trust level for the different services (see Paragraph [0056]). 

Regarding claim 100, modified Wu et al in view of Gottumukkala et al and further view of Gupta teach the computer implemented method for data object request authorization as claim 97, Wu et al teach wherein the access control configuration is generated based on one or more predefined access parameters comprising one or more of the data object identifier, an origin identifier (see Paragraph [0035], [0067], [0118], where the data object identifier in response to data being stored in the data storage when data received from data owners or data providers (first computing device)), one or more service identifiers, or one or more application programming interfaces (see Paragraph [0034-0035], where identifier associated with the data provider and data owners are provided to data managers), and wherein the access control configuration comprises one or more rules to instruct at least a service proxy to allow or restrict access to a labeled data object based on the one or more predefined access parameters (see Paragraph [0133], where determine sending object identifier is authorized, then sending object identifier to the data owner/data consumers and verify the identities to access the data)).
Wu et al and Gottumukkala et al do not teach the data object is associated with one or more data classification labels
However, Gupta teach same field of controlling access to information by data object based on security classification label. Gupta teach the data object is associated with one or more data classification labels (see Column 6 Line 45-65, where security classification label assigned to data objects depend one sensitivity of the information)
It would have been obvious to one of ordinary skills in arty before the effective filling data of the
claimed invention to modify the system of Wu et al to incorporate the teaching of Gottumukkala et al and Gupta using security classification labels to control accessing data.
Motivation as recognized by one of ordinary skill in the art, to do so would data object at a level of granularity may be marked with a security classification that determine its accessibility and sensitivity level (see Column 4 Line 44-50).

Regarding claim 101, modified Wu et al in view of Gottumukkala et al and further view of Gupta teach the computer implemented method for data object request authorization as claim 97, Wu teach wherein the validation request interaction input further defines a request to transmit the data object of the data object identifier (see Paragraph [0035], [0067], [0118], where the data object identifier in response to data being stored in the data storage when data received from data owners or data providers (first computing device)) from the first service of the first service identifier to the second service of the second service identifier (see Paragraph [0133], where determine sending object identifier is authorized, then sending object identifier to the data owner/data consumers and verify the identities to access the data).

Regarding claim 102, modified Wu et al in view of Gottumukkala et al and further view of Gupta teach the computer implemented method for data object request authorization as claim 101, Wu et al teach approving the request to transmit the data object (see Paragraph [0133], where request to send data object identifier to the data owner/data consumers); 
and transmit the data object from the first service to the second service via a communication interface, wherein the communication interface is between a first service proxy of the first service and a second service proxy of the second service (see Paragraph [0133], where determine sending object identifier is authorized, then sending object identifier to the data owner/data consumers and verify the identities to access the data).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Perez et al (US 10542004 B1) disclosed imitating message listening and routing message content to authorized user devices disclosed. For a second user device to receive notification regarding records of a first user, the second user device provides information identifying the first user to a notification service.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID HYUNGYU KIM whose telephone number is (571)272-0460. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on (571)-273-8300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID HYUNGYU KIM/Examiner, Art Unit 2499                                                                                                                                                                                                        /PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2499